DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed July 21, 2022. 
In view of the Amendment, the objections to the drawings and claim 15, and the rejection of claim 12 under 35 USC 112, as set forth in the Office Action mailed 04/22/2022, are withdrawn.
In view of the amendment to claims 8 and 14, the claims are directed to system/method for screen a section of a renal vessel for innervated areas where an electrical stimulation is introduced between an anode and a cathode of a plurality of bipolar electrodes along a stimulation pathway so that changes occur in physiological parameters when an underlying nerve is present in the stimulation pathway. Since this feature is not found in claims of US Patent Nos. 9,723,998; 9,820,811; and 9,743,845 (identified patent in the non-statutory double patenting rejections and is not found in   the prior art, the rejections of the claims on the ground of non-statutory double patenting has been overcome.
Claims 8 and 14 are amended.
Claims 1-7 and 13 are cancelled.
Claims 8-12 and 14-20 are pending.
 
Allowable Subject Matter
Claims 8-12 and 14-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks (i.e., pages 12-15 of the 07/12/2022 Amendment) and upon reconsideration, the Examiner finds Applicant’s arguments in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of screening a section of a renal vessel for innervated areas where an electrical stimulation is introduced between an anode and a cathode of a plurality of bipolar electrodes along a stimulation pathway so that changes occur in physiological parameters when an underlying nerve is present in the stimulation pathway thereby identifying an underlying nerve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792